Citation Nr: 9930446	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-02 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a disability 
manifested by pain and sensitivity in the lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1994 to March 
1997, and for a prior period of 3 years for which dates 
cannot be verified from the record.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for bilateral leg pain and for a back disorder.  By that same 
rating action, service connection was granted for migraine 
headaches, with assignment of an evaluation of 10 percent 
disabling.  The veteran has indicated disagreement with that 
evaluation.  

The claims for entitlement to an evaluation in excess of 10 
percent disabling for migraine headaches and for entitlement 
to service connection for a low back disorder are the subject 
of a remand which immediately follows the decision herein.  


FINDING OF FACT

The record does not include competent evidence of a current 
disability, as shown by medical diagnosis, which can account 
for the veteran's complaints of pain and sensitivity in the 
lower extremities.  


CONCLUSION OF LAW

The claim for service connection for a disability manifested 
by pain and sensitivity in the lower extremities is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran had two periods 
of active service; and on review of the claims folder it 
appears that the service medical records from her initial 
period of service have not been associated with the claims 
folder.  However, the record also indicates that the veteran 
has dated the onset of her claimed lower extremity disability 
to December 1995.  The veteran has not alleged, either in 
statements on appeal or in her original claim, that the 
claimed disability is related to her initial period of 
service.  As such, the Board finds that a remand in order to 
obtain these records is unnecessary at this time.  

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999). Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).


Disability manifested by pain and sensitivity in the lower 
extremities

Service medical records show that in December 1995, the 
veteran reported that she had injured her calves and ankle 
while running the day before, and she complained of a dull 
steady pain and that it hurt to bear weight.  An assessment 
of right ankle sprain and anterior tibialis sprain was given.  

In January 1996, she complained of right leg pain, and a 
February 1996 health record shows an assessment of 
unresolving post-tibial/goleus tendinitis.  An April 1996 
orthopedic treatment note shows that the veteran gave a 
history of right leg pain since December 1995, at which time 
she was running for physical training and she felt something 
"give" in the mid-calf area.  A January 1996 consultation 
report shows complaints of pain with gait and findings of 
tenderness in the post tibial area.  An assessment of 
probable right posterior tibialis tendinitis with mild 
peroneal goleus irritation was given.  

A May 1996 bone scan of the left and right tibia and fibula 
was normal.  In June 1996, an EMG and nerve conduction study 
of the right lower extremity was essentially normal, with no 
evidence of peripheral neuropathy to include tarsal tunnel 
syndrome.  A June 1996 treatment record shows an assessment 
of chronic bilateral shin pain.  In August 1996, she again 
complained of pain and dysthesia in the lower extremities.  A 
repeat bone scan, conducted in September 1996, revealed no 
evidence of stress fracture and it was noted that periosteal 
reaction radioactivity was seen along the left tibia.  She 
was assessed with right leg pain of uncertain etiology, and a 
subsequent September 1996 treatment record indicates an 
assessment of probable rheumatologic disorder, seronegative 
arthritis.  

The December 1996 separation examination report shows that 
the lower extremities were clinically evaluated as abnormal 
and a notation of "unable to squat fully" was made.  A 
physical evaluation board report, dated in January 1997, 
shows that the veteran was recommended for discharge based on 
a diagnosis of bilateral lower extremity pain, with a paucity 
of objective findings and no specific diagnosis, seronegative 
rheumatoid considered.  

In May 1997, the veteran was afforded VA general medical and 
neurological examinations.  She complained of pain in the 
right lower extremity with radiation to the right knee.  She 
indicated that she underwent intensive physical therapy for 
this problem during service between January 1996 and April 
1996, without relief of pain.  On musculoskeletal 
examination, she was able to move all extremities in a normal 
position and the feet were normal.  

The veteran reported that occasionally, the skin between the 
ankles and the knees becomes super-sensitive, and her legs go 
to sleep if she lets them dangle over an edge.  Neurological 
examination was normal with the exception of hyperesthesia to 
pin of the skin from the below the knees and down to the 
dorsa of the feet.  In addition, light touch with cotton was 
reported to feel as if its extent was greater below the knee 
than above the knee.  The remainder of the examination was 
normal, including gait, hopping, ankle-hell walking, 
squatting, rising, strength, coordination, alternate motion 
rate, and tone.  A diagnosis of hyperesthesia of skin below 
the knee was provided.  

Post-service treatment notes indicate that the veteran was 
followed at military medical facilities, with continued 
complaints of pain in the right knee and ankle.  On 
examination in rheumatology in October 1997, she indicated 
that her ankles and knees felt like they were on fire, with 
pain and swelling.  Assessments included pain in knees and 
ankles of unspecific origin and arthralgias of unclear 
etiology.  On examination by Rheumatology in January 1998, 
there was no effusion in the knees or synovitis in the 
ankles.  An assessment of arthralgias, no synovitis, was 
given. 

In an August 1997 statement, the veteran indicated that as 
the medical evaluation board determined that her leg pain was 
a disability, VA should agree.  


Analysis

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a disability manifested by 
pain and sensitivity in the lower extremities.  Specifically, 
the record does not show that there is a current medical 
diagnosis which can account for the veteran's complaints.  
Service medical records indicate that on thorough examination 
and evaluation for these complaints, a number of possible 
diagnoses were ruled out, including tibial tendinitis, stress 
fracture, neurological impairment, and arthritis.  Post-
service records show assessments of leg pain of uncertain 
etiology and arthralgias, or joint pain.  Therefore, there is 
no medical diagnosis to account for the veteran's complaints 
of pain and sensitivity in the lower extremities.  

As such, the available evidence does not show the 
manifestation of a current disability for which service 
connection may be granted.  The Board recognizes that the 
veteran has received frequent treatment for complaints of 
lower extremity pain and the physical evaluation board report 
shows that she was discharged as a result thereof.  However, 
according to 38 C.F.R. § 3.303 (a) (1999), service connection 
is warranted where the facts show that a particular disease 
or injury resulting in disability was incurred coincident 
with service in the Armed Forces.  The Board is unable to 
grant service connection for symptomatology alone or for 
subjective manifestations or complaints, in the absence of a 
confirmed medical diagnosis of a disability incident to 
service. 

For the reasons stated above, therefore, the Board finds that 
the veteran has failed to present competent evidence of a 
current disability as provided by medical diagnosis.  As 
such, the requirements for a well grounded claim have not 
been satisfied, and accordingly, the claim for service 
connection for a disability manifested by pain and 
sensitivity in the lower extremities must be denied.  


ORDER

As a well grounded claim has not been presented, service 
connection is denied for a disability manifested by pain and 
sensitivity in the lower extremities.  


REMAND

Having reviewed the record, the Board has concluded that the 
claims for service connection for a low back disorder and for 
an increased evaluation for migraine headaches must be 
returned to the RO in order to ensure compliance with due 
process considerations.  

Specifically, the record indicates that additional pertinent 
documentation regarding these issues was submitted after 
certification on appeal to the Board and following the 
issuance of the Statement of the Case in December 1997.  
According to 38 C.F.R. § 20.1304 (c) (1999), pertinent 
evidence accepted by the Board following the certification of 
a claim on appeal must be referred to the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case unless that procedural right is waived 
by the claimant.  There is no indication that the veteran 
waived her right to a Supplemental Statement of the Case with 
regard to this additional evidence, and therefore, a remand 
is required in order to ensure compliance with due process 
considerations. 

Additionally, in a recent decision, the Court held that, 
where the issue involves an appeal which has been developed 
from the initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the 
veteran must be informed of the scope of the issue; the Court 
specifically found that framing the issue as "entitlement to 
an increased rating" did not sufficiently inform the veteran 
that the issue actually involved any or all of the 
retroactive period from the effective date of the grant of 
service connection (in this case, the date of claim), as well 
as a prospective rating.  Id.  Thus, the RO must consider 
whether staged ratings are warranted by the evidence, and 
explicitly note that staged ratings have been considered.  
With regard to the issue of a increased evaluation for 
migraine headaches, the veteran must be informed that the 
scope of the issue includes the possibility of staged ratings 
during the appeal period.  

Accordingly, these claims are REMANDED for the following 
actions:

The RO should readjudicate the claims for 
service connection for a low back 
disorder and for an increased evaluation 
for migraine headaches (to include 
consideration of the propriety of the 
assignment of "staged ratings"), based 
on all of the evidence which is currently 
of record and including the additional 
pertinent documentation which was 
received at the Board in April 1999.  
Thereafter, the RO should prepare a 
Supplemental Statement of the Case, which 
should be furnished to the veteran and 
her representative.  These claims should 
thereafter be returned to the Board for 
further review, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claims on appeal.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

